Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2509976 to Greenway et al. (“Greenway”).
Regarding claim 1, Greenway (Fig. 8) discloses a vehicle wheel comprising: a rim 2 comprising a well portion (recessed portion of 2 between the bead seats of the rim) and a guide member 7, the well portion having an outer circumferential surface extending in a wheel circumferential direction of the vehicle wheel (as evident from Fig. 8); and a sub-air chamber member 1 serving as a Helmholtz resonator, wherein the guide member engages with the sub-air chamber member to guide the sub-air chamber member on the outer circumferential surface in the wheel circumferential direction, thereby to attach the sub-air chamber member to the rim (as evident from Fig. 8).
Regarding claim 2, Greenway (Fig. 8) discloses the vehicle wheel of claim 1, wherein the sub-air chamber member has a wheel radial direction outer surface (i.e. the radially outer surface of 1 defined on the left by an acute angle and on the right by an opposing acute angle and in the middle by an arcuate shape), 15wherein the guide member has a wheel radial direction inner surface (e.g. the interior surface of 7 on the left that forms an acute angle) extending in the wheel circumferential direction and facing the wheel radial direction outer surface of the sub-air chamber member (as evident from Fig. 8), 7 on the left) which is defined 20by and between the wheel radial direction inner surface of the guide member and the outer circumferential surface of the well portion and through which the sub-air chamber member is installed (as evident from Fig. 8).

Regarding claim 3, Greenway (Fig. 8) discloses the vehicle wheel of claim 2, wherein the wheel radial direction inner surface of the guide member and the outer circumferential surface of the well portion 5define a distance therebetween (i.e. with a flat portion of 7 and portion of 9 therebetween) that gradually decreases from the installation opening in an installation direction (i.e. wherein the installation direction is from right to left as viewed in Fig. 8) in which the sub-air chamber member is installed, and wherein the sub-air chamber member has a wheel radial direction height that gradually decreases in the installation direction 10corresponding to the distance between the wheel radial direction inner surface of the guide member and the outer circumferential surface of the well portion (as evident from Fig. 8, both the chamber member and the guide member have a gradually decreasing radial height extending from the right to the left at least from the radially outward maximum points of each). 

Regarding claim 4, Greenway (Fig. 8) discloses the vehicle wheel of claim 2, wherein the sub-air chamber member has two side surfaces which are located opposite each other in the wheel width direction (i.e. as evident from Fig. 8 with each side surface terminating with the acute angle shaped portions) and on each of which a rib (protrusion or tab formed by 9) extending in the wheel circumferential direction is formed, and wherein the wheel radial direction outer surface of the sub-air chamber member is constituted by wheel radial direction outer surfaces of the ribs (as evident from Fig. 8).  
Other relevant art: US Patent App Pub. 201100575050 sets forth air chambers with tapered bodies received within a well of a rim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617